 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                   FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   Brandy Brewer,                                    No. CV-1:16-1091-SMM
10                  Plaintiff,                         ORDER
11   v.
12   Leprino Foods Company, Inc.,
13                  Defendant.
14
15         Before the Court is Defendant Leprino Foods Company Incorporated’s (“Leprino”)
16   Motion in Limine No. 1 (Doc. 46); Leprino’s Supplemental Brief in Support of its Motion
17   in Limine No. 1 (Doc. 78); Plaintiff Brandy Brewer’s (“Brewer”) Supplemental Brief in
18   Support of Her Opposition to Leprino’s Motion in Limine No. 1 (Doc. 77); Leprino’s Brief
19   Concerning the Scope of Brewer’s Claim Under Cal. Gov’t Code § 12940(k) (Doc. 79);
20   and Brewer’s Supplemental Brief Regarding Jury Instructions on Retaliatory Conduct
21   (Doc. 80).
22          On February 6, 2019, a Final Pretrial Conference (“FPTC”) was held in this matter.
23   (Doc. 76.) At the FPTC, the Court ruled on the parties’ motions in limine. (Id.) However,
24   the Court took Leprino’s Motion in Limine No. 1 under advisement and ordered
25   simultaneous supplemental briefing on the issue. (Id. at 2-3.) In addition, the Court asked
26   the parties to provide simultaneous supplemental briefing to clarify the scope of Brewer’s
27   cause of action under § 12940(k) of California’s Fair Employment and Housing Act
28   (“FEHA”). (Id. at 3.)
 1          Both issues have been fully briefed. (Docs. 77, 78, 79, 80.) After review and
 2   consideration, the Court rules as follows.
 3   I.     BACKGROUND
 4          Brewer started working at Leprino, a dairy product manufacturer, in 2009. (Doc. 34
 5   at 5.) Leprino claims that, as a manufacturer using energized equipment, one of its most
 6   critical safety procedures is its Lockout/Tagout (“LOTO”) policy – which requires an
 7   employee to disconnect and personally lock the energy sources on a machine, so that the
 8   machine cannot be reenergized, and energy cannot be released when an employee is
 9   working on it. (Doc. 33-1 at 8-9.) Leprino states that in 2011 it enacted “zero-tolerance”
10   for LOTO violations, making even first-time violations subject to strong discipline up to
11   and including termination. (Id. at 9.)
12          Leprino states Brewer was approved for and took leaves of absences throughout her
13   employment, which included pregnancy and disability leave and Family and Medical
14   Leave Act (“FMLA”) leave. (Id. at 10-11.) However, Brewer contends that she was not
15   provided all leaves of absences she requested. (Doc. 34-4 at 3.) Brewer claims that her
16   supervisor, Jennifer Miranda (“Miranda”), was negatively affected by her use of FMLA
17   leave. (Doc. 34-7 at 69, 76-77.) Brewer states that on numerous occasions Miranda told
18   Brewer that she was a “bad employee” for taking FMLA leave. (Id.; Doc. 34-4 at 2.) Brewer
19   claims that Miranda also stated to Brewer that she preferred working with men because
20   they did not have family obligations and that she was tracking Brewer’s FMLA hours to
21   take it to management to get her fired. (Docs. 34-4 at 2; 34-7 at 69, 76-77.) Brewer alleges
22   this comment was made in front of supervisor, Tiffany Labuga (“Labuga”), who, after
23   hearing it, told Brewer to complain as Miranda was retaliating against her. (Docs. 34-4 at
24   2; 34-7 at 53, 77, 308-09.)
25          Brewer alleges that from April 2014 to June 2014 she discussed Miranda’s
26   comments with the following supervisors. (Doc. 34-4 at 2.) First, Brewer states that she
27   informed Senior Supervisor Erin McDaniel (“McDaniel”). (Id.) Brewer claims that she
28   “spoke to Erin Mcdaniel [sic] about Jennifer Miranda’s comments pertaining to [Brewer’s]


                                                  -2-
 1   gender and the fact that [Miranda] likes to work with men,” and that Miranda told Brewer
 2   that she was a “bad employee for taking FMLA leave.” (Id.) Next, Brewer alleges she
 3   complained to Senior Supervisor Jason Rocha (“Rocha”) about her “concerns regarding
 4   Ms. Miranda’s treatment toward [her].” (Id.) Brewer claims Rocha responded that she was
 5   “lucky to have a job” at Leprino and “not flipping burgers at Burger King.” (Id.) Brewer
 6   also states that, on or about July 1, 2014, she complained to Processing Manager Don Doyle
 7   (“Doyle”) “about retaliation that [she] was experiencing from Miranda” and that Miranda
 8   “said that she wanted to get [Brewer] fired.” (Id.)
 9          On July 9, 2014, Brewer committed a LOTO violation, and Miranda filed an
10   incident report regarding the violation. (Docs. 33-1 at 13-14; 34 at 9.) Per Leprino’s LOTO
11   policy, Brewer was suspended pending investigation. (Docs. 33-1 at 14; 34 at 9.) Brewer
12   met with Human Resources Manager Kes Anderson (“Anderson”), McDaniel, and Rocha
13   on July 10, 2014 to discuss the LOTO violation. (Doc. 34-4 at 2.) In her suspension
14   meeting, Brewer alleges that she “specifically informed them again about the harassment
15   and retaliation by Miranda,” but “nobody at the meeting did anything about it.” (Id.; Doc.
16   34 at 10.) That same day, Brewer emailed Anderson asking: “How do I go about filing a
17   harassment claim?” (Doc. 77-5 at 2.) Anderson responded on July 15, 2014: “We can meet
18   to discuss. You can put all of your claims together and send a letter to rob tuttrup [sic].
19   How can I help you [?]” (Id.) However, Brewer was terminated from Leprino on July 18,
20   2014. (Doc. 33-1 at 15.)
21          The following day, on July 19, 2014, Brewer filed a complaint with the California
22   Department of Fair Employment and Housing (“DFEH”). (Doc. 41-2 at 147.) The DFEH
23   notified Brewer on December 16, 2015 that it had concluded its investigation, it was unable
24   to determine that the information Brewer provided established a violation of a statute, and
25   it provided Brewer a Right to Sue letter. (Docs. 43 at 6; 43-2 at 72-74.)
26          On April 25, 2016, Brewer filed the instant action in the Superior Court of
27   California, County of Kings. (Docs. 41-1 at 5; 43 at 6.) Brewer alleged four causes of
28


                                                 -3-
 1   action: (1) wrongful discharge in violation of public policy;1 (2) gender discrimination in
 2   violation of § 12940(a) of FEHA; (3) failure to take reasonable steps to prevent
 3   discrimination in the workplace in violation of § 12940(k) of FEHA; and (4) intentional
 4   infliction of emotional distress. (Doc. 1 at 14, 17-19.) In alleging a cause of action for
 5   wrongful discharge in violation of public policy, Brewer claimed that Leprino terminated
 6   her “on the basis of [Brewer’s] various complaints about unlawful activity” and “on the
 7   basis of her gender.” (Id. at 15.) Brewer alleged that the described conduct violated:
 8   (1) “California Labor Code § 1102.5(a)(b)(c), which prohibits employers from engaging in
 9   [sic] retaliatory termination against an employee”; (2) “California Government Code
10   § 12940, which prohibits employers from engaging in adverse employment actions against
11   an employee on the basis of their protected status, in this case gender”; and (3) “the Family
12   and Medical Leave Act, 29 U.S.C. § 2601, et seq., [sic] which requires employers to
13   provide medical leave to employees who need to take care of a family member including
14   child, spouse, or parent.” (Id.) In alleging a cause of action for failure to prevent, Brewer
15   claimed that Leprino failed to take steps to “prevent discrimination in the workplace by
16   failing to effectively enforce policy against unlawful discrimination, failing to thoroughly
17   investigate complaints of discrimination, and failing to take prompt and appropriate
18   disciplinary action against perpetrators of discrimination. On the contrary, [Leprino]
19   implemented policies that promoted discrimination of [Brewer] based on her gender.” (Id.
20   at 19.)
21             Leprino subsequently removed this action to federal court. (Doc. 1 at 1.) On
22   December 15, 2017, Leprino filed a Motion for Summary Judgment (Doc. 33), and the
23   Court granted in part and denied in part the motion (Doc. 36). Accordingly, Brewer’s
24   remaining causes of action include: (1) wrongful discharge in violation of FEHA and the
25   FMLA; (2) gender discrimination in violation of § 12940(a) of FEHA; and (3) failure to
26   prevent discrimination in violation of FEHA. (Id. at 16.) Regarding Brewer’s wrongful
27             1
              In her Complaint, Brewer titles this claim, “Retaliatory Termination in Violation
     of Public Policy.” (Doc. 1 at 14.) However, as Brewer acknowledges, this is a common law
28   claim for Wrongful Discharge in Violation of Public Policy. (Docs. 70 at 38; 71 at 3-4, 13;
     77 at 3-4; 80 at 3 n.2, 4.) Accordingly, the Court will refer to this cause of action as such.

                                                 -4-
 1   discharge claim, the remaining issues to be presented to the jury include whether Brewer
 2   was terminated based upon her gender in violation of FEHA § 12940(a) and whether
 3   Brewer was terminated in retaliation for taking FMLA leave in violation of the FMLA. (Id.
 4   at 14.)
 5             This case is currently set for trial on April 1, 2019.
 6   II.       Supplemental Briefing: Leprino’s Motion in Limine No. 1
 7             Leprino seeks to preclude evidence of Brewer’s alleged complaints to Leprino’s
 8   supervisors, contending that the evidence is irrelevant to the remaining causes of action.
 9   (Docs. 78 at 2; 46 at 4.) In contrast, Brewer contends the evidence is relevant to her failure
10   to prevent and wrongful discharge in violation of public policy claims. (Docs. 77 at 3-5;
11   62 at 3.)
12             Under California law, an employer’s authority to discharge an at-will employee is
13   limited by statute and considerations of public policy. Tameny v. Atl. Richfield Co., 27
14   Cal. 3d 167, 172 (1980). An employee who is terminated in contravention of a public policy
15   may bring a common law wrongful discharge in violation of public policy claim. Id.
16   However, the employee must demonstrate that the public policy is “‘tethered to
17   fundamental policies that are delineated in constitutional or statutory provisions.’” Green
18   v. Ralee Eng’g Co., 19 Cal. 4th 66, 71 (1998) (quoting Gantt v. Sentry Ins., 1 Cal. 4th 1083,
19   1095 (1992)). Thus, the employee has the burden to identify the specific statutory provision
20   that the employer violated. See id. at 84; see also Turner v. Anheuser-Busch, Inc., 7 Cal.
21   4th 1238, 1257 (1994).
22             FEHA makes it an unlawful employment practice for an employer to retaliate
23   against an employee who complains of the employer’s unlawful activity. Cal. Gov’t Code
24   § 12940(h). To establish a prima facie case of retaliation, the employee must prove that (1)
25   the employee engaged in a protected activity; (2) the employer subjected the employee to
26   an adverse employment action; and (3) a causal link existed between the protected activity
27   and the employer’s action. Yanowitz v. L’Oreal USA, Inc., 36 Cal. 4th 1028, 1042 (2005).
28   An employee engages in a protected activity if the employee opposes discrimination or


                                                     -5-
 1   other conduct made unlawful by FEHA. Cal. Gov’t Code § 12940(h). However, a simple
 2   assertion that an employer engaged in harassment without more is not a statutorily
 3   protected opposition to an unlawful employment practice. EEOC v. Crown Zellerbach
 4   Corp., 720 F.2d 1008, 1013 (9th Cir. 1983); Kodwavi v. Intercontinental Hotels Grp. Res.,
 5   Inc., 966 F. Supp. 2d 971, 988 (N.D. Cal. 2013) (using word “harassment” is insufficient
 6   to make a complaint one related to an unlawful employment practice). To engage in a
 7   protected activity, an employee’s complaints must oppose discrimination when read in
 8   their totality and indicate that the employee’s opposition is based on a protected ground.
 9   See Yanowitz, 36 Cal. 4th at 1047.
10            FEHA also makes it an unlawful employment practice for an employer to fail “to
11   take all reasonable steps necessary to prevent discrimination and harassment from
12   occurring.” Cal. Gov’t Code § 12940(k). Section 12940(k) applies to “‘an employer who
13   knew or should have known of discrimination or harassment’ and ‘fail[s] to take prompt
14   remedial action.’” Vierria v. Cal. Highway Patrol, 644 F. Supp. 2d 1219, 1245 (E.D. Cal.
15   2009).
16            Here, Leprino argues that evidence of Brewer’s alleged complaints is irrelevant to
17   the remaining causes of action, contending that the evidence would be relevant only if
18   Brewer pled a wrongful discharge claim in violation of § 12940(h) of FEHA. (Doc. 78 at
19   2.) Leprino further contends that, because Brewer failed to plead a violation § 12940(h),
20   the evidence is irrelevant. (Id. at 4.) The Court agrees to the extent that Brewer failed to
21   allege a violation of § 12940(h).2 In her Complaint, Brewer pled a common law claim for
22   wrongful discharge in violation of public policy. (Doc. 1 at 14.) Brewer alleges that Leprino
23   “terminated [her] employment in violation of California Labor Code § 1102.5(a)(b)(c) and
24   public policy by terminating [Brewer] on the basis of [Brewer’s] various complaints about
25   unlawful activity.” (Id. at 15.) Brewer attempts to tether these allegations to three specific
26   statutes: (1) “California Labor Code § 1102.5(a)(b)(c)” (California’s “whistleblower”
27
              2
              While the Court limits its discussion to Brewer’s wrongful discharge in violation
28   of public policy claim, the Court notes that Brewer also did not allege retaliation as a stand-
     alone statutory claim. (Doc. 1 at 14-21.)

                                                  -6-
 1   statute); (2) “California Government Code § 12940”; and (3) the “Family and Medical
 2   Leave Act, 29 U.S.C. 2601, et seq. [sic]” (Id.) However, Brewer’s allegations are
 3   insufficient to allege a specific violation of § 12940(h) under FEHA. Although Brewer
 4   generally cites to § 12940 to support her wrongful discharge claim, Brewer fails to cite the
 5   specific provision of FEHA that prohibits retaliatory discharge – i.e., § 12940(h).
 6   Moreover, Brewer fails to argue that her discharge was retaliatory in violation of §
 7   12940(h). Instead, Brewer argues that Leprino terminated her in violation of the FEHA
 8   provision that “prohibits employers from engaging in adverse employment actions…on the
 9   basis of their protected status, in this case gender.” (Doc. 1 at 15.) Therefore, because
10   Brewer failed to cite to § 12940(h) or argue that her termination was retaliatory in violation
11   of that provision, the Court finds that Brewer failed to allege a cause of action for wrongful
12   discharge in violation of the public policy embodied in § 12940(h) under FEHA.3
13          Leprino further asserts that, even if Brewer pled a violation of § 12940(h), Brewer’s
14   claim would fail because Brewer did not engage in a “protected activity.” (Doc. 78 at 5.)
15   The Court agrees. In ruling on Leprino’s Motion for Summary Judgment, the Court found
16   that Brewer’s complaints did not rise to the level of a protected activity under California’s
17   “whistleblower” statute. (Doc. 36 at 14.) The Court now finds that Brewer’s complaints
18   also do not constitute a protected activity under § 12940(h) of FEHA. Brewer’s submitted
19   evidence shows that she complained to Leprino’s supervisors on numerous occasions about
20   Miranda’s “harassing” conduct. (Doc. 34-4 at 2.) However, as the Court previously noted,
21   “Brewer only submits conclusory allegations that she engaged in protected activity by
22   disclosing ‘harassing’ conduct by Miranda.” (Doc. 36 at 14.) Brewer’s complaints about
23   Miranda’s “harassment” and “retaliation” are insufficient to indicate that Brewer opposed
24   an unlawful employment practice based upon a protected ground. See Yanowitz, 36 Cal.
25   4th at 1047. Because an assertion of harassment in itself is insufficient to constitute a
26   “statutorily protected opposition to an ‘unlawful employment practice,’” the Court finds
27          3
             The Court notes that Brewer cited to § 12940(h) in her Opposition to Leprino’s
     Motion for Summary Judgment. (Doc. 34 at 13-14.) However, despite citing to § 12940(h)
28   in her Opposition, Brewer did not plead in her Complaint a cause of action for wrongful
     discharge in violation of § 12940(h).

                                                 -7-
 1   that Brewer did not engage in a protected activity. See Crown Zellerbach Corp., 720 F.2d
 2   at 1013. Thus, even if Brewer had pled a wrongful discharge claim in violation of
 3   § 12940(h) of FEHA, her cause of action would fail.
 4          However, Brewer argues that the evidence is relevant to the remaining causes of
 5   action, asserting the evidence will establish knowledge for her failure to prevent claim.
 6   (Doc. 77 at 3.) The Court agrees. Brewer’s presented evidence shows that she complained
 7   to four supervisors prior to her termination. (Docs. 34-4 at 2; 62 at 2.) While Leprino
 8   presents evidence to the contrary,4 this contradiction goes to the weight of the evidence,
 9   not its admissibility. Because an employer is subject to liability under § 12940(k) of FEHA
10   if the employer knew or should have known about discrimination, this evidence is relevant
11   to determine whether Leprino had knowledge of Miranda’s alleged harassing conduct. See
12   Vierria, 644 F. Supp. 2d at 1245. Leprino also argues that, even if the evidence is relevant,
13   it should be precluded because “Leprino would be compelled to defend itself against
14   allegations related to these unrelated complaints, in order to prove that Plaintiff did not
15   make any complaints,” which would create the type of “trial within a trial” that Federal
16   Rule of Evidence 403 is intended to prevent. (Doc. 46 at 4-5.) However, Leprino has
17   already identified the supervisors, to whom Brewer allegedly complained, as potential trial
18   witnesses;5 thus, Leprino would only be required to engage in an additional line of
19   questioning to determine the validity of Brewer’s complaints. This would not unfairly
20   prejudice Leprino. Accordingly, the relevance of the evidence to Brewer’s failure to
21   prevent claim is not substantially outweighed by a danger of unfair prejudice to Leprino.
22          Brewer further contends that the evidence is directly relevant to her wrongful
23   discharge claim. (Doc. 77 at 3-4.) Specifically, Brewer argues that the evidence is relevant
24   to determine whether she was terminated for taking FMLA leave.6 (Id.) In support, Brewer
25          4
                In its Motion in Limine, Leprino argues that “during depositions [sic] the
     individuals to whom Plaintiff claims to have complained testified that Plaintiff did not, in
26   fact, complain.” (Doc. 46 at 5.)
             5
               Leprino identified the following individuals as “Witnesses Who Will Be Called At
27   Trial”: Kes Anderson, Jennifer Miranda, and Erin McDaniel. (Doc. 71 at 17.) In addition,
     Leprino identified Don Doyle and Jason Rocha as “Witnesses Who May Be Called At
28   Trial.” (Id. at 22.)
             6
               Brewer also argues the evidence is relevant to establish the pretext element of a

                                                 -8-
 1   states that the Court relied on evidence of Brewer’s complaints to deny Leprino’s Motion
 2   for Summary Judgment. (Id. at 4.) The Court first notes that the standard for the
 3   admissibility of evidence at trial differs from the standard at summary judgment. Because
 4   the Court is required to view the facts in the light most favorable to the nonmoving party
 5   at summary judgment, in this case Brewer, the Court found that the evidence was relevant
 6   to finding a material issue of fact for trial. See Tolan v. Cotton, 570 U.S. 650, 656 (2014).
 7   Even though the Court relied on the evidence, the Court explicitly left open the possibility
 8   of sustaining a relevancy objection at a later date. (Doc. 44 at 15 (overruling “Leprino’s
 9   relevancy objections at this time”) (emphasis added).) Nonetheless, the Court finds that the
10   evidence may be relevant to Brewer’s wrongful discharge claim at trial. Because the factual
11   underpinnings of the complaints have not been advanced in the context of the parties’
12   supplemental briefings and because the relevance of the evidence is dependent upon the
13   context in which it is presented at trial, the Court cannot preclude the evidence at this time
14   as a matter of law. Therefore, evidence of Brewer’s complaints to Leprino’s supervisors
15   may be admissible if Brewer can lay a proper foundation for the relevance of the evidence
16   at trial. However, if Brewer cannot lay a proper foundation, then the evidence may be
17   admissible for the limited purpose of establishing knowledge for her failure to prevent
18   cause of action under § 12940(k) of FEHA and a properly tailored limiting instruction will
19   be employed.
20   III.   Supplemental Briefing: Scope of Brewer’s Cal. Gov’t Code § 12940(k) Claim
21          In her Complaint, Brewer alleges that Leprino failed to take all reasonable steps to
22   prevent discrimination in the work place in violation of § 12940(k) of FEHA. (Doc. 1 at
23   18.) In the parties’ Proposed Jury Instructions, Brewer also includes a cause of action for
24   failure to prevent discrimination, harassment, and retaliation. (Doc. 70 at 46.) However,
25
     prima facie case of retaliation under FEHA, citing numerous cases in support. (Doc. 77 at
26   3 (citing Miller v. Fairchild Indus., Inc., 885 F.2d 498 (9th Cir. 1989); Mendoza v. W. Med.
     Ctr. Santa Ana, 222 Cal. App. 4th 1334 (2014); Miller v. Dep’t of Corrs., 36 Cal. 4th 446
27   (2005); Colarossi v. Coty US Inc., 97 Cal. App. 4th 1142 (2002); Flait v. N. Am. Watch
     Corp., 3 Cal App. 4th 467 (1992)).) Unlike the cases cited, Brewer does not have a viable
28   claim for retaliation in violation of FEHA. Thus, the evidence is irrelevant to the extent
     that Brewer did not plead a violation of § 12940(h).

                                                 -9-
 1   Leprino contends that Brewer’s claim is limited to failure to prevent discrimination because
 2   Brewer did not allege an underlying cause of action for harassment or retaliation. (Docs.
 3   70 at 47; 71 at 11; 79 at 3.) The parties seek to clarify the scope of this cause of action.
 4          Under FEHA, it is an unlawful employment practice for an employer to fail “to take
 5   all reasonable steps necessary” to prevent discrimination, harassment, and retaliation from
 6   occurring. Cal. Gov’t Code § 12940(k); see Taylor v. City of Los Angeles Dep’t of Water
 7   & Power, 144 Cal. App. 4th 1216, 1239-40 (2006). To prevail on a claim under § 12940(k),
 8   the plaintiff has the burden to prove that: “(1) plaintiff was subjected to discrimination,
 9   harassment, or retaliation; (2) defendant failed to take reasonable steps to prevent
10   discrimination, harassment, or retaliation; and (3) this failure caused plaintiff to suffer
11   injury, damage, loss or harm.” Lelaind v. City & Cty. of San Francisco, 576 F. Supp. 2d
12   1079, 1103 (N.D. Cal. 2008); see also Caldera v. Dep’t of Corrs. & Rehab., 25 Cal. App.
13   5th 31, 43-44 (2018). As to the first element, a claimant must plead and prove actual
14   discrimination, harassment, or retaliation. See Dickson v. Burke Williams, Inc., 234 Cal.
15   App. 4th 1307, 1314 (2015); see also Cal. Code Regs. tit. 2, § 11023(a)(2). Thus, a
16   § 12940(k) cause of action fails in the absence of a viable underlying claim for
17   discrimination, harassment, or retaliation. See Dickson, 234 Cal. App. 4th at 1314; see also
18   Trujillo v. N. Cty. Transit Dist., 63 Cal. App. 4th 280, 288-89 (1998).
19          As an initial matter, the parties agree that, because Brewer failed to plead an
20   underlying claim of harassment, Brewer does not have a cause of action for failure to
21   prevent harassment. (Docs. 79 at 4; 80 at 3.) The parties also agree that Brewer has a viable
22   claim for failure to prevent discrimination because Brewer pled an underlying
23   discrimination claim. (Docs. 79 at 6; 80 at 2.) The parties dispute, however, whether
24   Brewer has a viable claim for failure to prevent retaliation. (Docs. 79 at 2-6; 80 at 3.)
25          Relying on the Court’s July 20, 2018 Order, Brewer asserts that she has a viable
26   claim for retaliation because the Court found at summary judgment that “‘Brewer has
27   submitted sufficient evidence to raise a question of material fact for the jury to determine
28   whether her discharge was a retaliatory discharge in violation of FEHA and the FMLA.’”


                                                 - 10 -
 1   (Doc. 80 at 3 (emphasis omitted) (quoting Doc. 36 at 14).) However, at summary judgment,
 2   the Court was asked, inter alia, to determine whether Brewer had a viable claim for
 3   wrongful discharge in violation of the public policies embodied in (1) California’s
 4   “whistleblower” statute; (2) FEHA, specifically § 12940(a); and (3) the FMLA. (Doc. 33
 5   at 4-5.) The Court was not asked whether Brewer had a viable wrongful discharge claim
 6   under § 12940(h) of FEHA. Nor did Brewer plead a cause of action for wrongful discharge
 7   under § 12940(h). In ruling on summary judgment, the Court found that Brewer had a
 8   viable wrongful discharge claim in violation of the public policies articulated in § 12940(a)
 9   of FEHA and the FMLA. The Court did not make a specific finding that Brewer had a
10   claim for wrongful discharge in violation of § 12940(h) of FEHA as that was not the issue
11   presented to or decided by the Court on summary judgment.
12          Brewer also asserts that she has a claim for failure to prevent retaliation because she
13   pled retaliation as a common law wrongful discharge claim in violation of § 12940(h) of
14   FEHA.7 (Doc. 80 at 4.) In contrast, Leprino argues that, because Brewer did not plead a
15   stand-alone statutory retaliation claim in violation of § 12940(h), Brewer does not have a
16   viable claim for failure to prevent retaliation.8 (Doc. 79 at 3.) However, the Court finds that
17   Brewer failed to plead a cause of action for retaliation. As the Court found previously,
18   Brewer failed to allege a claim for wrongful discharge in violation of the public policy
19   embodied in § 12940(h) of FEHA. Additionally, Brewer failed to plead retaliation as a
20   stand-alone statutory claim. Thus, because Brewer failed to plead an underlying retaliation
21
22          7
               The Court notes that Brewer has a viable claim for wrongful discharge in violation
     of the public policy articulated in the FMLA that prohibits an employer from retaliating
23   against an employee for taking FMLA leave. (Docs. 1 at 15; 36 at 14.) However, Leprino
     asserts, and the Court agrees, that “there is no statutory cause of action in the California
24   FEHA for failure to take steps to prevent a violation of the federal FMLA.” (Doc. 79 at 6
     (emphasis omitted).) See Cal. Gov’t Code § 12940, et seq.; see also Cal. Code Regs. tit. 2,
25   § 11023(b) (“Employers have an affirmative duty to create a workplace environment that
     is free from employment practices prohibited by the Act.”).
26           8
               Leprino also argues that Brewer could not have pled retaliation as a statutory
     violation because she failed to exhaust administrative remedies. (Doc. 79 at 3.) To support
27   its position, Leprino requests that the Court take judicial notice of Brewer’s DFEH
     Complaint to prove that Brewer did not exhaust administrative remedies. (Doc. 79-1 at 1,
28   4-10.) Because the Court finds that Brewer did not plead an underlying retaliation claim,
     the Court denies as moot Leprino’s request.

                                                 - 11 -
 1   claim, Brewer does not have a cause of action for failure to prevent retaliation.9 See
 2   Dickson, 234 Cal. App. 4th at 1314.
 3          In the alternative, Brewer now requests leave to amend her Complaint to include a
 4   stand-alone statutory retaliation claim, arguing that no prejudice would result because “the
 5   exact same claim has already been pleaded as a common law tort.” (Doc. 80 at 6.) The
 6   Court disagrees. Brewer did not plead a common law retaliatory discharge claim. If the
 7   Court permitted Brewer to amend her Complaint at this time, she would be adding an
 8   entirely new cause of action. This would unfairly prejudice Leprino because Leprino would
 9   be unable to flesh out this cause of action prior to trial as fact discovery has closed and the
10   dispositive motions deadline has passed. Moreover, because Brewer is the master of her
11   Complaint, she could have sought leave to amend her Complaint at any time. See
12   Caterpillar Inc. v. Williams, 482 U.S. 386, 399 (1987). Yet no request was made.
13   Accordingly, the Court denies Brewer’s request to amend her Complaint.
14          Based on the foregoing, Brewer’s cause of action under § 12940(k) of FEHA is
15   limited to failure to prevent discrimination.
16   IV.    CONCLUSION
17          Accordingly,
18          IT IS HEREBY ORDERED denying Leprino’s Motion in Limine No. 1 and
19   Leprino’s Supplemental Brief in Support of its Motion in Limine No. 1. (Docs. 46, 77.)
20          IT IS FURTHER ORDERED that evidence of Brewer’s complaints to Leprino’s
21   supervisors may be admissible at trial if Brewer can lay a proper foundation for the
22   relevance of the evidence. However, if Brewer cannot lay a proper foundation, then the
23   evidence may be admissible for the limited purpose of establishing knowledge for her
24   failure to prevent discrimination cause of action under Cal. Gov’t Code § 12940(k) and a
25   properly tailored limiting instruction will be employed.
26
            9
              In the parties’ supplemental briefings on this issue, the parties dispute whether an
27   underlying claim for purposes of establishing a FEHA § 12940(k) cause of action must be
     pled as a stand-alone statutory claim. (Docs. 79 at 5; 80 at 4-5.) However, because Brewer
28   did not plead retaliation either as a common law or statutory claim, the Court declines to
     resolve this issue.

                                                 - 12 -
 1          IT IS FURTHER ORDERED that Brewer’s cause of action under Cal. Gov’t Code
 2   § 12940(k) is limited to failure to prevent discrimination. (Docs. 79, 80.) The jury
 3   instructions shall reflect this limitation.
 4          IT IS FURTHER ORDERED denying Brewer leave to amend her Complaint.
 5   (Doc. 80 at 6.)
 6          IT IS FURTHER ORDERED denying as moot Leprino’s request that the Court
 7   take judicial notice of Brewer’s DFEH Complaint. (Doc. 79-1 at 1.)
 8          IT IS FURTHER ORDERED that, pursuant to the Court’s Order ruling on the
 9   parties’ supplemental briefings, the parties shall submit Stipulated Proposed Jury
10   Instructions on or before Friday, March 22, 2019.
11          IT IS FURTHER ORDERED that, based on the Court’s Order, the attached
12   Statement of the Case shall be read to the jury at the beginning of the trial.
13          IT IS FURTHER ORDERED that no further status conferences will be held in
14   this matter unless the parties notify the Court that new issues have arisen.
15          Dated this 13th day of March, 2019.
16
17
18                                                          Honorable Stephen M. McNamee
19                                                          Senior United States District Judge

20
21
22
23
24
25
26
27
28


                                                   - 13 -
 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   Brandy Brewer,                                     No. CV-1:16-1091-SMM
10                   Plaintiff,                         STATEMENT OF THE CASE
11   v.
12   Leprino Foods Company Inc.,
13                   Defendant.
14
15           The Court will read the following Statement of the Case to the jury at the beginning
16   of the trial.
17           Dated this 13th day of March, 2019.
18
19
20                                                     Honorable Stephen M. McNamee
                                                       Senior United States District Judge
21
22
23
24
25
26
27
28
 1         Plaintiff, Brandy Brewer, alleges that she was wrongfully terminated based upon
 2   her gender and her protected leaves of absences. Ms. Brewer further alleges that Defendant,
 3   Leprino Foods Company, failed to take reasonable steps to prevent unlawful
 4   discrimination. Ms. Brewer contends that as a result of Leprino’s conduct, she has been
 5   harmed. She seeks past and future economic and non-economic damages.
 6         Leprino contends that it terminated Ms. Brewer’s employment because Ms. Brewer
 7   failed to follow safety procedures, which is a legitimate, lawful reason to terminate her.
 8   Leprino denies that it discriminated against Ms. Brewer or wrongfully terminated Ms.
 9   Brewer’s employment. Leprino further contends that it took all reasonable steps to prevent
10   unlawful discrimination in the workplace. Leprino contends that Ms. Brewer is not entitled
11   to any damages.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
